DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” in figures 4 and 5B has been used to designate both “different components”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating element is helical in shape; the resistive heating element is configured as a coil” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because.  
Applicant described the element “210” as the reservoir volume and the frit (in Para. 0038-0039]) (should be “220”)
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 1 recites: “The atomizer (100) of claim 1” should be --The atomizer (102) of claim 1--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1; 11 and 19 recites: “a frit filter (220)”. However, throughout the Specification Applicant has not mentioned or described anything about a frit filter but only recited/described “the frit” throughout the specification which can absorbed concentrate but not filtered the concentrate as claim languages recited. Therefore, from Examiner understanding the frit filter from the claim set is not the same meaning with the frit which is described in the instant specification invention. Further clarification is required.
	Claims 2-10; 12-18; and 20 are respectively depending on claims 1; 11; and 19; are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1; 4-5; 7-8; 10-11; 14-15; 17; 19-20 as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2017/0224018).
As per claim 1: Li discloses an atomizer 30 comprising: a concentrate reservoir volume 304 configured for holding concentrate (contain liquid/substance/medium), wherein the concentrate reservoir volume 304 is in fluid communication with a concentrate vaporization assembly (see figs. 6-7), the concentrate vaporization assembly comprising: a frit filter 103/106 (see figs. 6-7; Para. [0015]; wherein the liquid guiding body 103 may also be made of glass-fiber core, micro-porous ceramic or other micro-porous material with micro-porous capillary osmosis; and a filter net 106 is arranged between the liquid guiding body 103, the ceramic heater 20 and the air outlet 105. The filter net 106 may filter big drop that is atomized insufficiency, and press the liquid guiding body 103 to prevent the liquid guiding body 103 from displacing) adapted to absorb concentrate from the concentrate reservoir volume 304, and a resistive heating element 20  proximal to the frit filter 103/106, and adapted to heat the frit filter and absorbed concentrate; and a vapor collection and discharge assembly comprising: a vapor accumulation chamber (see figs. 1; 6-7; Para. [0014; 0016-0017)  in fluid communication with the frit filter 103/106, and a vapor evacuation channel 105 in fluid communication with the vapor accumulation chamber and in fluid communication with an egress port 302 (see Para. [0014; 0017; 0024]; wherein the atomize liquid to form aerosol by heating, and taken away by air current entered from the air inlet and discharged from the air outlet and the aerosol enters into user’s mouth).
As per claims 4-5; 7-8; 10; 14-15; 17: Li discloses the atomizer 30, wherein the resistive heating element 203 is embedded within the frit (see fig. 4); and wherein the frit filter is in the shape of a hollow cylinder (as shown in figs. 2-3); and wherein the resistive heating 20 is helical in shape and positioned proximally and coaxially with the frit filter 103/106 (see fig. 4; wherein the heater integrally sintered with the ceramic body and a thermistor layer); and wherein a concentrate preheating chamber (see fig. 6; wherein the concentrate preheating chamber is located adjacent to element 102) in proximal to the frit filter 103/106 for receiving the concentrate from the concentrate reservoir volume 304; and a supply port 102 in direct fluid communication with the frit filter 103/106 (see Para. [0015]; wherein the liquid guiding body 103 may be cotton cloth surrounding the ceramic heater 20, the cotton cloth may absorb the liquid entering from the liquid inlet 102) positioned such as to allow free flow of the concentrate from the concentrate reservoir volume 304 into said concentrate preheating chamber (in order to transfer the liquid/substance/medium to the heater and to generate aerosol to the user); and wherein the resistive heating element 20 is potted and freely exposed such that heat output from the resistive heating element 20 is transferred to the frit filter 103/106 (see fig. 4; Para. [0026]).

As per claim 11: Li discloses a vaporizer comprising: an atomizer 30; a battery (see Para. [0003]) adapted to supply electrical current to the atomizer 30; wherein the atomizer 30 comprising: a concentrate reservoir volume 304 configured for holding concentrate (contain liquid/substance/medium), wherein the concentrate reservoir volume 304 is in fluid communication with a concentrate vaporization assembly, the concentrate vaporization assembly comprising: frit filter 103/106 adapted to absorb concentrate from the concentrate reservoir volume 304, and a resistive heating element 20 proximal to the frit filter 103/106, 9and adapted to heat said frit filter (220) and absorbed concentrate (see figs. 6-7; Para. [0015]; wherein the liquid guiding body 103 may also be made of glass-fiber core, micro-porous ceramic or other micro-porous material with micro-porous capillary osmosis; and a filter net 106 is arranged between the liquid guiding body 103, the ceramic heater 20 and the air outlet 105. The filter net 106 may filter big drop that is atomized insufficiency, and press the liquid guiding body 103 to prevent the liquid guiding body 103 from displacing); and a vapor collection and discharge assembly comprising:135709Alloy Patent Law CUSTOMER-12-749B N 95thNUMBERSeattle WA 98103VUBERNPA_004_A_CIP-1 a vapor accumulation chamber (see figs. 1; 6-7; Para. [0014; 0016-0017) in fluid communication with said frit filter 103/106, and a vapor evacuation channel 105 in fluid communication with the vapor accumulation chamber and in fluid communication with an egress port 302 ((see Para. [0014; 0017; 0024]; wherein the atomize liquid to form aerosol by heating, and taken away by air current entered from the air inlet and discharged from the air outlet and the aerosol enters into user’s mouth).

	As per claim 19: Li discloses a vaporization process comprising: concentrate (liquid/substance/medium 304) being applied to a surface of a frit filter 103/106; allowing the frit filter 103/106 to absorb the concentrate through capillary action (the liquid guiding body 103 may be cotton cloth surrounding the ceramic heater 20, the cotton cloth may absorb the liquid entering from the liquid inlet 102), using an ohmic resistance heater 20 to heat said frit filter 103/106 and contained concentrate sufficiently to produce a vapor of concentrate (in order to generate aerosol to the user).
	(note: it is inherent to use ohmic resistance heater, since ohm is the standard unit of electrical resistance in the International System of Units (Si). Therefore, any electrical resistance would measure by ohm as a standard unit).

	As per claim 20: Li discloses the vaporization process wherein the frit filter 103/106 absorption of the concentrate through capillary action is induced by reduction of concentrate viscosity through application of heat to the concentrate (it is inherent for the concentrate/liquid/substance/medium through capillary action is induced by reduction of concentrate viscosity because the concentrate/liquid/substance/medium would reduced the flow rate after passing through the frit filter before being heat by the heater).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1; 11; and 19 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2015/0359262).
	As per claim 1: Liu discloses an atomizer 260 comprising: a concentrate reservoir volume 262 configured for holding concentrate (wherein the liquid/substance, medium, material is contained), wherein the concentrate reservoir volume 262 is in fluid communication with a concentrate vaporization assembly, the concentrate vaporization assembly comprising: a frit filter 264 (see Para. [0052; 0056-0058]; wherein the liquid absorbing element 264 can be made of the porous ceramic, which the mixture was sintered in a high temperature) adapted to absorb concentrate from the concentrate reservoir volume 262, and a resistive heating element 266 proximal to the frit filter 264, and adapted to heat the frit filter 264 and absorbed concentrate (in order to generate aerosol to the user); and a vapor collection and discharge assembly comprising: a vapor accumulation chamber 220 in fluid communication with the frit filter 2654, and a vapor evacuation channel (see fig. 3; wherein the center channel, passageway, pathway to guide the aerosol to the mouthpiece) in fluid communication with the vapor accumulation chamber and in fluid communication with an egress port 240.

	As per claim 11: Liu discloses a vaporizer 200 comprising: an atomizer 260; a battery 280 adapted to supply electrical current to the atomizer 260; wherein, the atomizer 260 comprising a concentrate reservoir volume 262 configured for holding concentrate, wherein the concentrate reservoir volume 262 is in fluid communication with a concentrate vaporization assembly, the concentrate vaporization assembly comprising: frit filter 264 (see Para. [0052; 0056-0058]; wherein the liquid absorbing element 264 can be made of the porous ceramic, which the mixture was sintered in a high temperature) adapted to absorb concentrate from the concentrate reservoir volume 262, and a resistive heating element 266 proximal to the frit filter 264, and adapted to heat the frit filter 264 and absorbed concentrate; and a vapor collection and discharge assembly comprising:135709Alloy Patent Law CUSTOMER-12-749B N 95th NUMBERSeattle WA 98103VUBERNPA_004_A_CIP-1a vapor accumulation chamber 220 in fluid communication with the frit filter 264, and a vapor evacuation channel (see fig. 3; wherein the center channel, passageway, pathway to guide the aerosol to the mouthpiece) in fluid communication with the vapor accumulation chamber and in fluid communication with an egress port 240.

	As per claim 19: Liu discloses a vaporization process comprising: concentrate being applied to a surface of a frit filter 264 , allowing said frit filter (220) to absorb the concentrate through capillary action, using an ohmic resistance heater 266 to heat said frit filter 264 and contained concentrate sufficiently to produce a vapor of  concentrate (in order to generate aerosol to the user).
	(note: it is inherent to use ohmic resistance heater, since ohm is the standard unit of electrical resistance in the International System of Units (Si). Therefore, any electrical resistance would measure by ohm as a standard unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3; 6; 12-13; 16 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0224018).
As per claims 2-3; 12-13: Li discloses the atomizer 30. However, Li does not disclose wherein the frit filter is sintered glass; and is sintered quartz glass.
On the other hand, Li mentioned the liquid guiding body may also be made of glass-fiber core, micro-porous ceramic or other micro-porous material with micro-porous capillary osmosis (see Para. [0015]. However, a person having ordinary skill in the art would know that having sintered glass instead of sintered ceramic can only deal with preferred material because these modification still would not change the function of the vaporizer device, beside sintered ceramic can handle a high thermal conductivity in the vaporizer device. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 1 25 USPQ 416. Further, Applicant have presented no explanation that these particular products/material/configurations of the sintered glass are significant or are anything more than one of numerous materials/configurations a person of ordinary skill in the art would find obvious for the purpose of providing the sintered glass instead of other types.
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the atomizer of Li by having the fritted vaporization element is sintered glass; sintered quartz glass as taught by the instant invention. Further, having sintered glass instead of sintered ceramic to provide higher and better heat handling in the vaporizer device is well known, common knowledge and commonly used in the art of electronic cigarette/vaporizer and can only deal with preferred material from the manufacture desire but still won't change the function of the vaporizer device.

	As per claim 6; 16: Li discloses the atomizer 30. However, Li does not disclose wherein the frit filter has a minimum feature radius of 1 mm.
	On the other hand, Li discloses wherein the frit filter is in the hollow shape, cylindrical shape (as shown in fig. 4). However, a person having ordinary skill in the art would know that having the frit filter with a minimum feature radius of 1mm can only deal with change in size as the manufacture desire, because such modification still would not change the function of the frit filter or the vaporizer after all. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the atomizer of Li by having the frit filter has a minimum feature radius of 1 mm as taught by the instant invention can only deal with change in size to further adapt to the size of the atomizer as well as the manufacture desire to enhance a better vaporizer device to the users.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831